Exhibit 10.1

 

SECOND AMENDMENT

 

SECOND AMENDMENT (this “Amendment”), dated as of September 16, 2003, among
Nash-Finch Company, a Delaware corporation (the “Borrower”), the lenders party
to the Credit Agreement referred to below (the “Lenders”) and Deutsche Bank
Trust Company Americas (formerly known as Bankers Trust Company), as
administrative agent for the Lenders (the “Administrative Agent”).  All
capitalized terms used herein and not otherwise defined shall have the
respective meanings provided such terms in the Credit Agreement referred to
below.

 

W I T N E S S E T H :

 

WHEREAS, the Borrower, the Lenders, the Syndication Agents, the Documentation
Agent and the Administrative Agent have entered into that certain Credit
Agreement, dated as of December 19, 2000 (as amended, modified or supplemented
through, but not including, the date hereof, the “Credit Agreement”); and

 

WHEREAS, the parties hereto wish to amend the Credit Agreement on the terms and
conditions set forth herein;

 

NOW, THEREFORE, it is agreed:

 

1.             Section 8.01(a) of the Credit Agreement is hereby amended by
inserting the following parenthetical after the text “45 days” appearing
therein:

 

“(or such shorter period as may be required by the SEC for the filing of
quarterly reports on Form 10-Q by Persons subject to Section 13(a) or 15(d) of
the Securities Exchange Act)”.

 

2.             Section 8.01(b) of the Credit Agreement is hereby amended by
inserting the following parenthetical after the text “90 days” appearing
therein:

 

“(or such shorter period as may be required by the SEC for the filing of annual
reports on Form 10-K by Persons subject to Section 13(a) or 15(d) of the
Securities Exchange Act)”.

 

3.  Section 8.01(g) of the Credit Agreement is hereby amended by inserting the
text “(i)” immediately after the text “Other Reports and Filings” appearing
therein and adding the following new clause (ii) at the end thereof:

 

“(ii)  On or prior to the dates by which the Borrower is required to file annual
reports, quarterly reports and other documents with the SEC pursuant to
Section 13(a) or 15(d) of the Securities Exchange Act, or any successor
provision thereto, copies of such reports and documents as filed with the SEC;
provided that if at any time the Borrower is no longer subject to such
provisions, it shall continue to provide to each Lender (and, to the extent
permitted by SEC practice and applicable law and regulations, file with the SEC)
copies of such reports and documents on or prior to the dates it would be
required to file such reports and documents with the SEC if it were then subject
to such provisions.”.

 

1

--------------------------------------------------------------------------------


 

4.             Section 9.04(xii) of the Credit Agreement is hereby amended by
deleting the amount “75,000,000” appearing therein and inserting “50,000,000” in
lieu thereof.

 

5.             Section 9.05(xii) of the Credit Agreement is hereby amended by
deleting the amount “65,000,000” appearing therein and inserting “90,000,000” in
lieu thereof.

 

6.                                       Section 13.16 of the Credit Agreement
is hereby amended by inserting the following new clause (c) at the end of said
Section:

 

“(c)                            None of the Lenders nor the Administrative Agent
or any of its affiliates (collectively, “DB”) or the Borrower provide
accounting, tax or legal advice.  Notwithstanding anything provided herein, and
any express or implied claims of exclusivity or proprietary rights, the
Borrower, each Lender and DB hereby agree and acknowledge that the Borrower,
each Lender and DB (and each of their employees, representatives or other
agents) are authorized to disclose to any and all Persons, beginning immediately
upon commencement of their discussions and without limitation of any kind, the
tax treatment and tax structure of the transactions contemplated by this
Agreement, and all materials of any kind (including opinions or other tax
analyses) that are provided by the Borrower, any Lender or DB to the other
relating to such tax treatment and tax structure, except to the extent that such
disclosure is subject to restrictions reasonably necessary to comply with
securities laws.  In this regard, the Borrower, each Lender and DB acknowledge
and agree that disclosure of the tax treatment and tax structure of the
transactions contemplated by this Agreement has not been and is not limited in
any manner by an express or implied understanding or agreement (whether oral or
written, and whether or not such understanding or agreement is legally binding),
except to the extent that such disclosure is subject to restrictions reasonably
necessary to comply with securities laws.  For purposes of this authorization,
“tax treatment” means the purported or claimed U.S. federal income tax treatment
of the transaction, and “tax structure” means any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of the
transaction.  This Section 13.16(c) is intended to reflect the understanding of
the Borrower, each Lender and DB that the transactions contemplated by this
Agreement have not been offered under “conditions of confidentiality” as that
phrase is used in Treasury Regulation §§ 1.6011-4(b)(3)(i) and 301.6111-2(c)(i),
and shall be interpreted in a manner consistent therewith.  The Borrower, each
Lender and DB confirm that they have not made or provided to, or for the benefit
of, the other any oral or written statement as to any potential U.S. federal tax
consequences that are related to, or may result from, the transactions
contemplated by this Agreement.”.

 

7.                                       Schedule IX to the Credit Agreement
captioned “Closed Locations” is hereby deleted in its entirety and replaced with
the schedule attached hereto as Annex A.

 

8.                                       The Lenders hereby agree that
notwithstanding anything to the contrary contained in Section 9.02(xvii) of the
Credit Agreement, the Net Sale Proceeds received by the Borrower in connection
with the sale of its retail store located at 300 West 11th Street, Williston,
North Dakota, shall not be applied against the $10,000,000 and $25,000,000
baskets set forth in Section 9.02(xvii) of the Credit Agreement; so long as such
sale otherwise complies with each of the conditions set forth in
Section 9.02(xvii) of the Credit Agreement.

 

9.                                       In order to induce the Lenders to enter
into this Amendment, the Borrower hereby represents and warrants that, both
before and after giving effect to this Amendment, (x) no Default or Event of
Default exists on the Second Amendment Effective Date (as defined below) and (y)
all of the representations and warranties contained in the Credit Agreement and
the other Credit Documents shall be true and correct in all material respects on
the date hereof and on the Second

 

2

--------------------------------------------------------------------------------


 

Amendment Effective Date with the same effect as though such representations and
warranties had been made on and as of such date (it being understood that any
representation or warranty made as of a specific date shall be true and correct
in all material respects as of such specific date).

 

10.                                 This Amendment is limited as specified and
shall not constitute a modification, acceptance or waiver of any other provision
of the Credit Agreement or any other Credit Document, and the Administrative
Agent and the Lenders hereby reserve all of their rights and remedies otherwise
available to them under the Credit Agreement, the Credit Documents and
applicable law.

 

11.                                 This Amendment may be executed in any number
of counterparts and by the different parties hereto on separate counterparts,
each of which counterparts when executed and delivered shall be an original, but
all of which shall together constitute one and the same instrument.  A complete
set of counterparts shall be lodged with the Borrower and the Administrative
Agent.

 

12.                                 THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

13.                                 This Amendment shall become effective on the
date (the “Second Amendment Effective Date”) when (i) the Borrower and the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
transmission) the same to the Administrative Agent at the Notice Office and (ii)
all fees and other compensation contemplated payable in connection with this
Amendment shall have been paid to the extent due.

 

14.                                 From and after the Second Amendment
Effective Date, all references in the Credit Agreement and each of the Credit
Documents to the Credit Agreement shall be deemed to be references to the Credit
Agreement as amended hereby.

 

*     *     *

 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the date first above written.

 

 

NASH-FINCH COMPANY

 

 

 

 

By

  /s/ Robert B. Dimond

 

Name:

Robert B. Dimond

 

Title:

Executive Vice President, Chief Financial Officer & Treasurer

 

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS (formerly known as Bankers Trust Company),
Individually and as Administrative Agent

 

3

--------------------------------------------------------------------------------


 

 

By

  /s/ Mary Jo Jolly

 

Name:

Mary Jo Jolly

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI, LTD., CHICAGO BRANCH

 

 

 

 

 

 

By

  /s/ Patrick McCue

 

Name:

Patrick McCue

 

Title:

Vice President & Manager

 

 

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

 

 

By

  /s/ Leanne C. Manning

 

Name:

Leanne C. Manning

 

Title:

Duly Authorized Signatory

 

 

 

 

 

 

 

GMAC COMMERCIAL FINANCE, LLC successor, by merger, to GMAC COMMERCIAL CREDIT LLC

 

 

 

 

 

 

By

  /s/ David Duffy

 

Name:

David Duffy

 

Title:

Senior Vice President

 

 

 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

 

By

  /s/ C. Scott Place

 

Name:

C. Scott Place

 

Title:

Vice President

 

 

 

 

 

 

 

LaSALLE BANK, N.A.

 

 

 

 

 

By

  /s/ Peter Pricco

 

Name:

Peter Pricco

 

Title:

Commercial Banking Officer

 

 

 

 

 

 

 

TRANSAMERICA BUSINESS CAPITAL

 

 

 

 

 

 

By

  /s/ Stephen K. Goetschius

 

Name:

Stephen K. Goetschius

 

Title:

Senior Vice President

 

Annex A, “Closed Locations,” has been omitted from this Exhibit 10.1. Nash Finch
agrees to furnish supplementally a copy of Annex A to the Securities and
Exchange Commission upon request.

 

4

--------------------------------------------------------------------------------